397 U.S. 47 (1970)
KOLDEN
v.
SELECTIVE SERVICE LOCAL BOARD NO. 4.
No. 70.
Supreme Court of United States.
Decided February 24, 1970[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Melvin L. Wulf, Chester Bruvold, and Lynn Castner for petitioner in No. 70. John J. Abt for petitioner in No. 73. Stanley Faulkner for petitioner in No. 164. Mr. Wulf for petitioner in No. 183. Robert Eugene Smith for petitioner in No. 331. Sheldon M. Meizlish for petitioners in No. 449.
Solicitor General Griswold, Assistant Attorney General Ruckelshaus, Morton Hollander, and Ralph A. Fine for respondents in Nos. 70, 164, and 183. Solicitor General Griswold, Assistant Attorney General Ruckelshaus, and Mr. Hollander for respondents in No. 73. Solicitor General Griswold for respondents in Nos. 331 and 449.
PER CURIAM.
The petitions for writs of certiorari are granted, the judgments are vacated and the cases are remanded *48 to the respective United States Courts of Appeals for further consideration in light of Breen v. Selective Service Board, 396 U. S. 460.
MR. JUSTICE HARLAN would reverse the judgments in these cases and remand them on the basis of his concurring opinion in Breen v. Selective Service Board, 396 U. S., at 468, and the Court's opinion in Gutknecht v. United States, 396 U. S. 295.
NOTES
[*]  Together with No. 73, Chaikin v. Selective Service Local Board No. 66 et al.; No. 164, Faulkner v. Laird, Secretary of Defense, et al.; No. 183, Osher v. Selective Service Local Board No. 6 et al., on petitions for writs of certiorari to the United States Court of Appeals for the Second Circuit; No. 331, Kraus v. Selective Service System Local 25 et al., on petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit; and No. 449, Anderson et al. v. Hershey, National Director, Selective Service System, et al., on petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit.